October 25, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                   IN THE INTEREST OF G.E.M., A CHILD

NO. 14-16-00628-CV

                     ________________________________

       Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on May 4, 2016. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant.


      We further order this decision certified below for observance.